                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

JOSEPH RYAN STREEVAL                                                                    PLAINTIFF

v.                                                         CIVIL ACTION NO. 5:18-cv-93-MTP

JUSTIN GREEN, ET AL.                                                                DEFENDANTS

                                     OPINION AND ORDER

       THIS MATTER is before the Court on the Motions for Summary Judgment [31] [50]

filed by Defendant Dr. James Burke. Having considered the parties submissions and the

applicable law, the Court finds that the Motions [31] [50] should be granted and Plaintiff’s

claims against Dr. Burke should be dismissed without prejudice.

                                         BACKGROUND

       On August 23, 2018, Plaintiff Joseph Ryan Streeval, proceeding pro se and in forma

pauperis, filed his Complaint [1] pursuant to 42 U.S.C. § 1983. Plaintiff’s claims arose while be

was a post-conviction inmate at Wilkinson County Correctional Facility (“WCCF”) in

Woodville, Mississippi. According to Plaintiff, he was attacked by other inmates on April 17,

2018. Plaintiff alleges that Defendants Justin Green, Michael Turner, Bessie McKnight, Ella

Scott, and Jody Bradley violated his constitutional rights by failing to provide him adequate

protection from harm. Additionally, Plaintiff alleges that Dr. James Burke violated his

constitutional rights by failing to provide him adequate medical care following the April 17,

2018 attack.

       On April 18, 2019, Dr. Burke filed a Motion for Summary Judgment [31], arguing that

Plaintiff failed to exhaust his administrative remedies prior to filing this action. Thereafter, the




                                                  1
Court conducted a Spears1 hearing, during which Plaintiff clarified his complaint. At the

hearing, the Court directed Plaintiff to file a response to the Motion for Summary Judgment [31].

See Omnibus Order [36]. Plaintiff filed a Response [37]. On September 20, 2019, Dr. Burke

filed an additional Motion for Summary Judgment [50], arguing, inter alia, that Plaintiff failed to

exhaust his administrative remedies.

                          STANDARD FOR SUMMARY JUDGMENT

         A motion for summary judgment will be granted only when “the record indicates that

there is ‘no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.’” Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir.

2004) (citing Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). The

Court must view “the evidence in the light most favorable to the nonmoving party.” Id. The

nonmoving party, however, “cannot defeat summary judgment with conclusory allegations,

unsubstantiated assertions, or ‘only a scintilla of evidence.’” Turner v. Baylor Richardson Med.

Center, 476 F.3d 337, 343 (5th Cir. 2007) (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994)). In the absence of proof, the Court does not “assume that the nonmoving party

could or would prove the necessary facts.” Little, 37 F.3d at 1075 (emphasis omitted).

                                            ANALYSIS

         The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires prisoners to

exhaust any available administrative remedies prior to filing suit under 42 U.S.C. § 1983.

“Whether a prisoner has exhausted administrative remedies is a mixed question of law and fact.”

Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010). The United States Court of Appeals for the




1
    Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                                                 2
Fifth Circuit held that “[s]ince exhaustion is a threshold issue that courts must address to

determine whether litigation is being conducted in the right forum at the right time, . . . judges

may resolve factual disputes concerning exhaustion without the participation of a jury.” Id. at

272. Because exhaustion is an affirmative defense, Defendants bear the burden of demonstrating

that Plaintiff failed to exhaust available administrative remedies. Id. at 266.

       The Fifth Circuit takes “a strict approach” to the PLRA’s exhaustion requirement.

Johnson v. Ford, 261 Fed. App’x 752, 755 (5th Cir. 2008) (citing Days v. Johnson, 322 F.3d

863, 866 (5th Cir. 2003)). A prisoner cannot satisfy the exhaustion requirement “by filing an

untimely or otherwise procedurally defective administrative grievance or appeal” because

“proper exhaustion of administrative remedies is necessary.” Woodford v. Ngo, 548 U.S. 81, 83-

84 (2006). It is not enough to merely initiate the grievance process or to put prison officials on

notice of a complaint; the grievance process must be carried through to its conclusion. Wright v.

Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001).

       Mississippi Code § 47-5-801 grants the Mississippi Department of Corrections

(“MDOC”) the authority to adopt an administrative review procedure at each of its correctional

facilities. Pursuant to this statutory authority, the MDOC has set up an Administrative Remedy

Program (“ARP”) through which an inmate may seek formal review of a complaint relating to

any aspect of his incarceration. See MISSISSIPPI DEPARTMENT OF CORRECTIONS HANDBOOK2 at

Ch. VIII.




2
 See http://www.mdoc.ms.gov/Inmate-Info/Pages/Inmate-Handbook.aspx. (Last visited October
22, 2019).

                                                  3
       The ARP is a two-step process.2 An inmate is required to submit his initial grievance or

request, in writing, through the Inmate Legal Assistance Program (“ILAP”) within thirty days of

an alleged incident. If, after screening, the grievance or request is accepted into the ARP, an

official will issue a First Step Response. If the inmate is unsatisfied with the First Step

Response, he may continue to the Second Step by using ARP form ARP-2. See MISSISSIPPI

DEPARTMENT OF CORRECTIONS HANDBOOK at Ch. VIII.

       In support of his Motions for Summary Judgment [31] [50], Dr. Burke submitted

documents relating to Plaintiff’s grievance. The record shows that on July 6, 2018, Plaintiff

submitted an ARP grievance, complaining about the April 18, 2019 assault and alleging that he

informed “Cap. Green, Psychologist Dunn, Capt. Scott, and Case Management January” that his

life was in danger prior to the assault. See ARP Grievance and Response [31-1]. On July 26,

2018, the Director of the Administrative Remedy Program, R. Pennington, responded to

Plaintiff’s grievance. Id. Pennington rejected the grievance as untimely as it was filed more than

thirty days after the alleged incident. Id. Pennington also found that Plaintiff’s requested relief

was beyond the power of the ARP department to grant. Id.

       Dr. Burke argues that Plaintiff failed to properly exhaust his administrative remedies

because his grievance was rejected as untimely and because he failed to give Dr. Burke fair

notice of any complaint regarding medical care. As previously discussed, an inmate cannot

satisfy the exhaustion requirement by filing an untimely or otherwise defective grievance.

Woodford, 548 U.S. at 83-84. In his Response [37], Plaintiff argues that his claim against Dr.

Burke should not be dismissed for failure to exhaust because, as he explained in his grievance,



2
 Effective September 19, 2010, the ARP was changed from a three-step process to a two-step
process. See Threadgill v. Moore, 2011 WL 4388832, at *3 n.6 (S.D. Miss. July 25, 2011).

                                                  4
the untimely filing was due to an ongoing medical problem and he was “still complaining of

trauma, pain and so forth from the ‘alleged incident.’”

       Even if Plaintiff’s untimely filing were to be excused, however, his grievance did not

provide notice to Dr. Burke that Plaintiff had a complaint against him concerning inadequate

medical care. The Fifth Circuit has held that grievances should provide prison officials fair

notice of an inmate’s specific complaints and the “time and opportunity to address [the]

complaints internally.” Johnson v. Johnson, 385 F.3d 503, 516 (5th Cir. 2004). “Thus, a

grievance should be considered sufficient to the extent that the grievance gives officials a fair

opportunity to address the problem that will later form the basis of the lawsuit.” Id. at 517. The

degree of specificity required in a grievance is determined by each prison’s own protocol. Jones

v. Bock, 549 U.S. 199, 218 (2007).

       The inmate handbook directs inmates to “present as many facts as possible to answer all

the questions who, what, when, where, and how concerning the incident.” See MISSISSIPPI

DEPARTMENT OF CORRECTIONS HANDBOOK at Ch. VIII. This Court has previously held that “this

portion of the ARP requires that all officials involved be named or at least referenced in

description.” Holton v. Hogan, 2018 WL 707544, at *3 (S.D. Miss. Jan. 10, 2018) (citing Curry

v. Scott, 249 F.3d 493, 504-05 (6th Cir. 2001)).

       In his grievance, Plaintiff mentioned an ongoing medical issue, but this was offered as an

excuse for his untimely grievance and was not linked to deficient medical care. Plaintiff did not

mention Dr. Burke or complain that he was provided inadequate medical care. Plaintiff simply

did not provide prison officials fair notice of a complaint concerning medical care.

       Plaintiff also argues that dismissal is inappropriate because he filed a grievance

specifically concerning his medical care on September 19, 2018, less than a month after he filed



                                                   5
this action. The grievance process, however, must be completed prior to filing suit in federal

court. The Fifth Circuit has stated as follows:

        District courts have no discretion to excuse a prisoner’s failure to properly exhaust
        the prison grievance process before filing their complaint. It is irrelevant whether
        exhaustion is achieved during the federal proceeding. Pre-filing exhaustion is
        mandatory, and the case must be dismissed if available administrative remedies
        were not exhausted.

Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012).

        One of the principal purposes of the administrative exhaustion requirement is to provide

fair notice to prison officials of an inmate’s specific complaints so as to provide “time and

opportunity to address complaints internally.” Johnson, 385 F.3d at 517. The record establishes

that Plaintiff failed to exhaust his administrative remedies prior to filing this act.

        IT IS, THEREFORE, ORDERED that:

        1. Defendant Dr. James Burke’s Motion for Summary Judgment [31] is GRANTED.

        2. Defendant Dr. James Burke’s Motion for Summary Judgment [50] is GRANTED to
           the extent Defendant requests dismissal based on Plaintiff’s failure to exhaust his
           administrative remedies.

        3. Plaintiff’s claims against Defendant Dr. James Burke are dismissed without prejudice.

        4. This action will continue as to Plaintiff’s claims against that Defendants Justin Green,
           Michael Turner, Bessie McKnight, Ella Scott, and Jody Bradley.3

        SO ORDERED this the 22nd day of October, 2019.

                                                s/Michael T. Parker
                                                UNITED STATES MAGISTRATE JUDGE




3
 On September 27, 2019, these Defendants filed a Motion for Summary Judgment [55].
Plaintiff has not filed a response to the Motion [55], which remains pending before the Court.
                                                   6
